Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before                                         Aug 11 2014, 10:39 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

APPELLANT PRO SE:                                     ATTORNEYS FOR APPELLEE:

LISA RITCHIE                                          GREGORY F. ZOELLER
Rockville, Indiana                                    Attorney General of Indiana

                                                      MONIKA PREKOPA TALBOT
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

LISA RITCHIE,                                         )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 20A04-1306-CR-286
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE ELKHART SUPERIOR COURT 3
                           The Honorable George Biddlecome, Judge
                               Cause No. 20D03-0804-FA-027


                                           August 11, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         Lisa Ritchie, pro se, appeals the denial of her motion to correct erroneous sentence,

contending essentially that the court convicted her of and sentenced her for an offense that

was not supported by the evidence.

         We affirm.

         Via a written plea agreement, Ritchie pleaded guilty to one count of dealing in

methamphetamine within 1000 feet of a school, as a class A felony. Pursuant to the written

plea agreement, the State agreed that the executed portion of her sentence would be capped

at thirty-five years.   On August 14, 2008, the trial court sentenced Ritchie to thirty-five

years imprisonment. Ritchie thereafter filed a motion to correct erroneous sentence, which

the trial court denied on May 15, 2013. Ritchie appeals this ruling.

         Our Supreme Court has determined that a motion to correct erroneous sentence is

“appropriate only when the sentence is ‘erroneous on its face.’” Robinson v. State, 805

N.E.2d 783, 786–87 (Ind. 2004) (quoting Mitchell v. State, 726 N.E.2d 1228, 1243 (Ind.

2000), abrogated on other grounds, Beattie v. State, 924 N.E.2d 643 (Ind. 2010)).

Specifically, this motion may be used only “to correct sentencing errors that are clear from

the face of the judgment imposing the sentence in light of the statutory authority.” Id. at

787. The Court stressed that “the ‘facially erroneous’ prerequisite should henceforth be

strictly applied.” Id. We review a trial court’s decision on a motion to correct erroneous

sentence only for an abuse of discretion. Davis v. State, 978 N.E.2d 470 (Ind. Ct. App.

2012).

         Ritchie identified the grounds supporting her motion to correct erroneous sentence

as follows: “In this instant case [sic], Ritchie has demonstrated that the evidence was

                                               2
insufficient to support a Class A felony for possession with intent to deliver three (3) or

more grams of mass, when the total weight of mass found in Ritchie’s house was only 1.5

grams.” Appendix to Appellant Brief at 4. Her brief argument on appeal addresses only

that contention. This is not a contention that the sentence was incorrect; rather, it is a

challenge to the validity of the underlying conviction. A motion to correct erroneous

sentence is not the appropriate vehicle for mounting such a challenge. Therefore, the trial

court correctly denied the motion.

       Judgment affirmed.

       VAIDIK, C.J., and MAY, J., concur.




                                            3